

Exhibit 10.26
Execution Version


REGISTRATION RIGHTS AGREEMENT
 
This Registration Rights Agreement (this “Agreement”) is made and entered into
as of November 24, 2010, by Essex Rental Corp., a Delaware corporation (the
“Company”), and each of the investors signatory hereto (each an “Investor” and
collectively the “Investors”).
 
WHEREAS, in connection with the Company’s private offering (the “Offering”) of
up to 3,300,000 shares of Common Stock (as hereinafter defined), each of the
Investors purchased shares of Common Stock pursuant to subscription agreements
between each Investor and the Company (collectively, the “Subscription
Agreements”);
 
WHEREAS, pursuant to the Subscription Agreements, the Company agreed to grant
certain registration rights with respect to the shares of Common Stock purchased
by the Investors in the Offering, and the Company desires to grant such
registration rights upon the terms and conditions set forth in this Agreement.
 
NOW, THEREFORE, in consideration of the premises set forth herein and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:
 
1.           REGISTRATION RIGHTS.
 
1.1        Definitions. Capitalized terms used and not otherwise defined herein
that are defined in the Subscription Agreements shall have the meanings given
such terms in the Subscription Agreements. For purposes of this Agreement:
 
(a)           Common Stock. The term “Common Stock” means the Company’s common
stock, $0.0001 par value per share.
 
(b)           Exchange Act. The term “Exchange Act” means the Securities
Exchange Act of 1934, as amended, and the rules and regulations of the
Commission promulgated thereunder, all as the same shall be in effect at the
time.
 
(c)           Effectiveness Deadline. The term “Effectiveness Deadline” means
the 90th calendar day following the Closing Date
 
(d)           Filing Deadline. The term “Filing Deadline” means the 30th
calendar day following the Closing Date.
 
(c)           Holder. The term “Holder” means any person owning of record
Registrable Securities or any assignee of record of such Registrable Securities
to whom rights set forth herein have been duly assigned in accordance with this
Agreement.

 
 

--------------------------------------------------------------------------------

 

(d)           Registrable Securities. The term “Registrable Securities” means
the 3,300,000 shares of Common Stock issued by the Company to the Investors in
the Offering and (ii) any shares of Common Stock of the Company issues as a
dividend or other distribution with respect to, or in exchange for or in
replacement of, any shares of Common Stock described in clause (i). As to any
particular Registrable Securities, such securities shall cease to be Registrable
Securities when: (a) a registration statement with respect to the sale of such
securities shall have become effective under the Securities Act and such
securities shall have been sold, transferred, disposed of or exchanged in
accordance with such registration statement; (b) such securities shall have been
transferred pursuant to Rule 144 of the Securities Act, new certificates for
them not bearing a legend restricting further transfer shall have been delivered
by the Company and subsequent public distribution of them shall not require
registration under the Securities Act; or (c) such securities shall have ceased
to be outstanding.
 
(e)           Registration. The terms “register,” “registration” and
“registered” refer to a registration effected by preparing and filing a
registration statement in compliance with the Securities Act, and the
declaration or ordering of effectiveness of such registration statement.
 
(f)           SEC. The term “SEC” or “Commission” means the U.S. Securities and
Exchange Commission.
 
(g)           Securities Act. The term “Securities Act” means the Securities Act
of 1933, as amended, and the rules and regulations of the Commission promulgated
thereunder, all as the same shall be in effect at the time.
 
1.2         Registrations on behalf of Holders.
 
(a)           Registration. As soon as reasonably practicable after the date of
this Agreement but in any event no later than the Filing Deadline, the Company
shall prepare and file a registration statement on Form S-3 (or on such other
form as the Company shall then be eligible) providing for the resale of the
Registrable Securities by the Holders pursuant to Rule 415 of the Securities Act
(as amended or supplemented, the “Registration Statement”). The Company shall
use its commercially reasonable efforts to cause such Registration Statement to
be declared effective by the SEC as soon as reasonably practicable following the
date of such filing but in any event no later than the Effectiveness Deadline.
The Registration Statement shall provide for the resale from time to time, and
pursuant to any method or combination of methods legally available (including,
without limitation, an underwritten offering, a direct sale to purchasers, a
sale through brokers or agents, or a sale over the Internet) by the Holders of
any and all Registrable Securities.
 
(b)           Underwriting. If holders of a majority of the Registrable
Securities intend to distribute the Registrable Securities covered by the
Registration Statement by means of an underwriting, then they shall so advise
the Company no later than five business days after the date of the Agreement and
the Company shall promptly notify the other Holders of such intention. In such
event, the right of any Holder to include its Registrable Securities in a
registration effected pursuant to the rights granted in this Agreement shall be
conditioned upon such Holder’s participation in such underwriting and the
inclusion of such Holder’s Registrable Securities in the underwriting (unless
otherwise mutually agreed by holders of a majority of the Registrable Securities
proposing to distribute their securities though an underwriting and such Holder)
to the extent provided herein. All Holders proposing to distribute their
securities through such underwriting shall enter into an underwriting agreement
in customary form with the managing underwriter or underwriters selected for
such underwriting by the Company. Notwithstanding any other provision of this
Section 1.2, if the underwriter(s) advise(s) the Company in writing that
marketing factors require a limitation of the number of securities to be
underwritten then the Company shall so advise all Holders of Registrable
Securities that would otherwise be registered and underwritten pursuant hereto,
and the number of Registrable Securities that may be included in the
underwriting shall be reduced as required by the underwriter(s) and allocated
among the Holders of Registrable Securities on a pro rata basis according to the
number of Registrable Securities then outstanding held by each Holder requesting
registration. Any Registrable Securities excluded and withdrawn from such
underwriting shall be withdrawn from the registration.

 
2

--------------------------------------------------------------------------------

 

(c)           Notwithstanding the foregoing, if the Company shall furnish to the
selling Holders a certificate signed by the President or Chief Executive Officer
of the Company stating that in the good faith judgment of the Board of Directors
of the Company it would be detrimental to the Company and its shareholders to
file the Registration Statement because such filing would (i) materially
interfere with a significant acquisition, corporate reorganization, or other
similar transaction involving the Company; (ii) require premature disclosure of
material information that the Company has a bona fide business purpose for
preserving as confidential; or (iii) render the Company unable to comply with
requirements under the Securities Act or Exchange Act, then the Company shall
have the one-time right to defer such filing for a period (the “Deferral
Period”) of not more than forty-five (45) days after the date of delivery of
such certificate (the “Deferral Limit”); provided, however, the Company shall
not register any securities for its own account or that of any other shareholder
during such forty-five (45) day period other than in connection with a
significant acquisition, corporate reorganization, or other similar transaction
involving the Company.
 
(d)           Expenses. All expenses incurred in connection with a registration
pursuant to this Section 1.2, including without limitation all registration,
qualification, printers’, accounting and Company counsel fees shall be borne by
the Company. Each Holder participating in a registration pursuant to this
Section 1.2 shall bear such Holder’s proportionate share (based on the number of
shares sold by such Holder over the total number of shares included in such
registration at the time it is declared effective) of all discounts, commissions
or other amounts payable to underwriters or brokers in connection with such
offering.

 
3

--------------------------------------------------------------------------------

 

(e)           Liquidated Damages. If: (i) the Registration Statement is not
filed in accordance herewith on or prior to the Filing Deadline, (ii) the
Registration Statement is not declared effective by the SEC (or otherwise does
not become effective) for any reason on or prior to the Effectiveness Deadline,
(iii) after its effective date, (A) such Registration Statement ceases for any
reason to remain continuously effective as to all Registrable Securities for
which it is required to be effective or (B) the Holders are not permitted to
utilize the Registration Statement to resell such Registrable Securities, (iv) a
Deferral Period or Suspension Period exceeds the length of the Deferral Limit or
Suspension Limit, respectively, or (v) after the date six months following the
Closing Date, the Company fails to file with the SEC any required reports under
Section 13 or 15(d) of the 1934 Act such that it is not in compliance with Rule
144(c)(1) as a result of which the Holders who are not affiliates are unable to
sell Registrable Securities without restriction under Rule 144 (or any successor
thereto) (any such failure or breach in clauses (i) through (v) above being
referred to as an “Event,” and, for purposes of clauses (i), (ii), (iii) or (v),
the date on which such Event occurs, or for purposes of clause (iv) the date on
which such Deferral Limit or Suspension Limit is exceeded, being referred to as
an “Event Date”), then in addition to any other rights the Holders may have
hereunder or under applicable law, on each such Event Date and on each monthly
anniversary of each such Event Date (if the applicable Event shall not have been
cured by such date) until the applicable Event is cured, the Company shall pay
to each Holder an amount in cash, as liquidated damages and not as a penalty
(“Liquidated Damages”), equal to 1.0% of the aggregate purchase price paid by
such Holder pursuant to the Subscription Agreement for any Registrable
Securities held by such Holder on the Event Date. The parties agree that (1)
notwithstanding anything to the contrary herein or in the Subscription
Agreement, no Liquidated Damages shall be payable with respect to any period
after the expiration of the Effectiveness Period (it being understood that this
sentence shall not relieve the Company of any Liquidated Damages accruing prior
to the Effectiveness Period), and in no event shall, the aggregate amount of
Liquidated Damages payable to a Holder exceed, in the aggregate, twelve percent
(12%) of the aggregate purchase price paid by such Holder pursuant to the
Subscription Agreement and (2) in no event shall the Company be liable in any
30-day period for Liquidated Damages under this Agreement in excess of 1.0% of
the aggregate purchase price paid by the Holders pursuant to the Subscription
Agreement. If the Company fails to pay any Liquidated Damages pursuant to this
Section 1.2(e) in full within five (5) Business Days after the date payable, the
Company will pay interest thereon at a rate of 1.0% per month (or such lesser
maximum amount that is permitted to be paid by applicable law) to the Holder,
accruing daily from the date such Liquidated Damages are due until such amounts,
plus all such interest thereon, are paid in full. The Liquidated Damages
pursuant to the terms hereof shall apply on a daily pro-rata basis for any
portion of a month prior to the cure of an Event, except in the case of the
first Event Date. The Effectiveness Deadline for a Registration Statement shall
be extended without default or Liquidated Damages hereunder in the event that
the Company’s failure to obtain the effectiveness of the Registration Statement
on a timely basis results from the failure of a Subscriber to timely provide the
Company with information requested by the Company and necessary to complete the
Registration Statement in accordance with the requirements of the Securities Act
(in which case the Effectiveness Deadline would be extended with respect to
Registrable Securities held by such Subscriber). Any Liquidated Damages shall be
paid to each Subscriber in cash or immediately available funds; provided,
however, if the Company certifies that it is unable to pay Liquidated Damages in
cash or immediately available funds because such payment would result in a
breach under any of the Company’s or the Company’s Subsidiaries’ credit
facilities or other indebtedness filed as exhibits to the reports, schedules,
forms, statements and other documents (including exhibits and other information
incorporated therein) required to be filed or furnished by the Company under the
Exchange Act or the Securities Act, then, to the extent not payable in cash, the
Company may pay the Liquidated Damages in kind in the form of the issuance of
additional shares of Common Stock. Upon any issuance of Common Stock as
Liquidated Damages, the Company shall promptly prepare and file an amendment to
the Registration Statement prior to its effectiveness adding such Common Stock
to such Registration Statement as additional Registrable Securities. The
determination of the amount of Common Stock to be issued as Liquidated Damages
shall be equal to the amount of Liquidated Damages divided by the volume
weighted average closing price of the Common Stock (as reported by relevant
exchange on which the Common Stock is listed) for the ten (10) trading days
immediately preceding the date on which the Liquidated Damages payment is due.

 
4

--------------------------------------------------------------------------------

 

1.3        Reserved.
 
1.4        Obligations of the Company. When required to effect the registration
of any Registrable Securities under this Agreement, the Company shall, subject
to the provisions of Section 1.4(f) below, as expeditiously as reasonably
possible:
 
(a)           Use its commercially reasonable efforts to prepare and file with
the SEC a registration statement with respect to such Registrable Securities and
use its commercially reasonable efforts to cause such registration statement to
become effective as soon as reasonably practicable, and to remain continuously
effective until the earlier of (i) such time as all of such Registrable
Securities have been publicly sold by the Holders or (ii) such time as no
Registrable Securities are outstanding, whichever occurs earlier (the
“Effectiveness Period”).
 
(b)           Prepare and file with the SEC (and promptly respond to any
comments from the SEC in respect of) such amendments and supplements to such
registration statement and the prospectus used in connection with such
registration statement as may be necessary to keep the Registration Statement
continuously effective as to the applicable Registrable Securities for its
Effectiveness Period and to comply with the provisions of the Securities Act
with respect to the disposition of all securities covered by such Registration
Statement and comply with the provisions of the Securities Act with respect to
the disposition of all Registrable Securities of the Company covered by such
Registration Statement until such time as all of such Registrable Securities
registered thereunder shall have been disposed of in accordance with the
intended methods of disposition by the seller or sellers thereof as set forth in
such Registration Statement. In the case of amendments and supplements to a
registration statement which are required to be filed pursuant to this Agreement
by reason of the Company filing a report on Form 10-K, Form 10-Q or Form 8-K or
any analogous report under the Exchange Act, the Company shall have incorporated
such report by reference into such registration statement, if applicable, or
shall file such amendments or supplements with the SEC on the same day on which
the Exchange Act report is filed which created the requirement for the Company
to amend or supplement such registration statement.
 
(c)           Furnish to the Holders such number of copies of a prospectus,
including a preliminary prospectus, in conformity with the requirements of the
Securities Act, and such other documents as they may reasonably request in order
to facilitate the disposition of the Registrable Securities owned by them that
are included in such registration statement.
 
(d)           Use reasonable efforts to register and qualify the securities
covered by such registration statement under such other securities or Blue Sky
laws of such jurisdictions as shall be reasonably requested by the Holders,
provided that the Company shall not be required in connection therewith or as a
condition thereto to qualify to do business or to file a general consent to
service of process in any such states or jurisdictions. The Company shall
promptly notify each selling Holder of the receipt by the Company of any
notification with respect to the suspension of the registration or qualification
of any of the Registrable Securities for sale under the securities or "blue sky"
laws of any jurisdiction in the United States or its receipt of actual notice of
the initiation or threatening of any proceeding for such purpose.

 
5

--------------------------------------------------------------------------------

 

(e)           In the event of any underwritten public offering, enter into and
perform its obligations under an underwriting agreement, in usual and customary
form, with the managing underwriter(s) of such offering and enter into such
other customary agreements and take all such actions as such underwriter
reasonably requests in order to expedite or facilitate the disposition of such
shares. Each Holder participating in such underwriting hereby agrees to also
enter into and perform its obligations under such an agreement.
 
(f)           Notify each selling Holder of Registrable Securities covered by
such registration statement at any time when a prospectus relating thereto is
required to be delivered under the Securities Act of the occurrence of any event
as a result of which the prospectus included in such registration statement, as
then in effect, includes an untrue statement of a material fact or omits to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing and promptly prepare a supplement or amendment to such registration
statement to correct such untrue statement or omission, and deliver ten (10)
copies of such supplement or amendment to each selling Holder (or such other
number of copies as such Holder may reasonably request).
 
(g)           Use its commercially reasonable efforts to (i) prevent the
issuance of any stop order or other suspension of effectiveness of any
Registration Statement prepared hereunder, or the suspension of the
qualification of any of the Registrable Securities for sale in any jurisdiction
and, (ii) if such an order or suspension is issued, to obtain the withdrawal of
such order or suspension at the earliest possible moment and to notify each
Holder who holds Registrable Securities being sold of the issuance of such order
and the resolution thereof or its receipt of actual notice of the initiation or
threat of any proceeding for such purpose.
 
(h)           Use its commercially reasonable efforts either to cause all the
Registrable Securities covered by a registration statement prepared hereunder to
be listed on each securities exchange on which securities of the same class or
series issued by the Company are then listed, if any, if the listing of such
Registrable Securities is then permitted under the rules of such exchange. The
Company shall pay all fees and expenses in connection with satisfying its
obligation under this Section 1.4(h).
 
(i)           Subject to Section 1.12 hereof, cooperate with the Holders who
hold Registrable Securities being offered and, to the extent applicable,
facilitate the timely preparation and delivery of certificates (not bearing any
restrictive legend) representing the Registrable Securities to be offered
pursuant to a registration statement filed hereunder and enable such
certificates to be in such denominations or amounts, as the case may be, as such
Holders may reasonably request and registered in such names as such Holders may
request.

 
6

--------------------------------------------------------------------------------

 

(j)           If requested by a selling Holder, use its commercially reasonable
efforts to (i) as soon as practicable incorporate in a prospectus supplement or
post-effective amendment such information as a selling Holder reasonably
requests to be included therein relating to the sale and distribution of
Registrable Securities, including, without limitation, information with respect
to the number of Registrable Securities being offered or sold, the purchase
price being paid therefor and any other terms of the offering of the Registrable
Securities to be sold in such offering; (ii) as soon as practicable make all
required filings of such prospectus supplement or post-effective amendment after
being notified of the matters to be incorporated in such prospectus supplement
or post-effective amendment; and (iii) as soon as practicable, supplement or
make amendments to any registration statement if reasonably requested by a
selling Holder holding any Registrable Securities.
 
(k)           Promptly make available for inspection by the selling Holders, any
underwriter participating in any disposition of securities pursuant to such
Registration Statement and any attorney or accountant or other agent retained by
such Holders or such underwriters, all financial and other records, pertinent
corporate documents, and properties of the Company, and cause the Company’s
officers, directors, employees, and independent accountants to supply all
information reasonably requested by any such Holders, in each case, as necessary
or advisable to verify the accuracy of the information in such registration
statement and to conduct appropriate due diligence in connection therewith;
provided that such Holders and the Company shall have entered into
confidentiality agreement with respect to any confidential or non-public
information so provided in form and substance mutually acceptable to the parties
thereto.
 
(l)            Use commercially reasonable efforts to furnish, on or about the
date that such Registrable Securities are delivered to the underwriters for
sale, if such securities are being sold through underwriters, copies of (i) the
opinion, if any, of the lead legal counsel representing the Company for the
purposes of such registration issued pursuant to the underwriting agreement
relating to the offering and addressed to the underwriters and (ii) the letter
(including any “bring-downs” related thereto) from the independent certified
public accountants of the Company issued pursuant to the underwriting agreement
relating to the offering and addressed to the underwriters.
 
(m)          Notify each selling Holder, promptly after the Company receives
notice thereof, of the time when such registration statement has been declared
effective or a supplement to any prospectus forming a part of such registration
statement has been filed.
 
(n)           After such registration statement becomes effective, notify each
selling Holder of any request by the SEC that the Company amend or supplement
such registration statement or prospectus.
 
(o)           Notwithstanding any other provision of this Agreement, from and
after the time a registration statement filed under this Section 1 covering
Registrable Securities is declared effective, the Company shall have the right
to suspend the registration statement and the related prospectus for a period of
time (a “Suspension Period”) in order to prevent premature disclosure of any
material non-public information related to corporate developments by delivering
notice of such suspension to the Holders, provided, however, that the Company
may exercise the right to such suspension only once in any 12-month period and
for a period not to exceed thirty (30) days (collectively, the “Suspension
Limit”). From and after the date of a notice of suspension under this Section
1.4(o), each selling Holder agrees not to use the registration statement or the
related prospectus for resale of any Registrable Security until the earlier of
(1) notice from the Company that such suspension has been lifted or (2) the 31st
day following the giving of the notice of suspension.

 
7

--------------------------------------------------------------------------------

 

(p)           Use commercially reasonable efforts to maintain eligibility for
use of Form S-3 (or any successor form thereto) for the registration of the
resale of Registrable Securities.
 
1.5        Furnish Information. It shall be a condition precedent to the
obligations of the Company to take any action pursuant to Section 1.2 that the
selling Holders shall furnish to the Company such information regarding
themselves, the Registrable Securities held by them, and the intended method of
disposition of such securities as shall be required to timely effect the
registration of their Registrable Securities.
 
1.6        Delay of Registration. No Holder shall have any right to obtain or
seek an injunction restraining or otherwise delaying any such registration as
the result of any controversy that might arise with respect to the
interpretation or implementation of this Section 1.
 
1.7        Indemnification. In the event any Registrable Securities are included
in a registration statement under Section 1.2:
 
(a)          By the Company. To the extent permitted by law, the Company will
indemnify and hold harmless each Holder, the partners, officers, directors,
members, employees and agents of each Holder, any underwriter (as defined in the
Securities Act) and each person, if any, who controls such Holder or underwriter
within the meaning of the Securities Act or the Exchange Act, against any
losses, claims, damages, or liabilities (joint or several) to which they may
become subject under the Securities Act, the Exchange Act or other federal or
state law, insofar as such losses, claims, damages, or liabilities (or actions
in respect thereof) arise out of or are based upon any of the following
statements, omissions or violations (collectively, the “Violations” and,
individually, a “Violation”):
 
(1)           any untrue statement or alleged untrue statement of a material
fact contained in such registration statement, including any preliminary
prospectus or final prospectus contained therein or any amendments or
supplements thereto; or
 
(2)           the omission or alleged omission to state therein a material fact
required to be stated therein, or necessary to make the statements therein not
misleading; or
 
(3)           any violation or alleged violation by the Company of the
Securities Act, the Exchange Act, any federal or state securities law or any
rule or regulation promulgated under the Securities Act, the Exchange Act or any
federal or state securities law in connection with the offering covered by such
registration statement.
 
The Company will promptly reimburse each such Holder, partner, officer or
director or controlling person for any legal or other expenses reasonably
incurred by them, after a request for reimbursement has been received by the
Company, in connection with investigating or defending any such loss, claim,
damage, liability or action; provided however, that the indemnity agreement
contained in this Section 1.7(a) shall not apply to amounts paid in settlement
of any such loss, claim, damage, liability or action if such settlement is
effected without the consent of the Company (which consent shall not be
unreasonably withheld), nor shall the Company be liable in any such case for any
such loss, claim, damage, liability or action to the extent that it arises out
of or is based upon a Violation which occurs in reliance upon and in conformity
with written information furnished expressly for use in connection with such
registration under this Agreement by such Holder, partner, officer, director or
controlling person of such Holder.

 
8

--------------------------------------------------------------------------------

 

(b)           By Selling Holders. To the extent permitted by law, each selling
Holder will be required severally and not jointly to indemnify and hold harmless
the Company, each of its directors, employees, agents, each of its officers who
have signed the registration statement, each person, if any, who controls the
Company within the meaning of the Securities Act, any underwriter and any other
Holder selling securities under such registration statement or any of such other
Holder’s partners, directors or officers or any person who controls such Holder
within the meaning of the Securities Act or the Exchange Act, against any
losses, claims, damages or liabilities (joint or several) to which the Company
or any such director, officer, controlling person, underwriter or other such
Holder, partner or director, officer or controlling person of such other Holder
may become subject under the Securities Act, the Exchange Act or other federal
or state law, insofar as such losses, claims, damages or liabilities (or actions
in respect thereto) arise out of or are based upon any Violation, in each case
to the extent (and only to the extent) that such Violation occurs in reliance
upon and in conformity with written information furnished by such Holder
expressly for use in connection with such registration under this Agreement.
Each such Holder will promptly reimburse any legal or other expenses reasonably
incurred by the Company or any such director, officer, controlling person,
underwriter or other Holder, partner, officer, director, controlling person of
such other Holder in connection with investigating or defending any such loss,
claim, damage, liability or action after a request for reimbursement has been
received by the indemnifying Holder; provided, however, that the indemnity
agreement contained in this Section 1.7(b) shall not apply to amounts paid in
settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of the selling Holder (which consent
shall not be unreasonably withheld); and provided further, that the total
amounts payable in indemnity by a selling Holder under this Section 1.7(b) in
respect of any Violation shall not exceed the net proceeds received by such
Holder in the registered offering out of which such Violation arises.
 
(c)           Notice. Promptly after receipt by an indemnified party under this
Section 1.7 of notice of the commencement of any action (including any
governmental action), such indemnified party will, if a claim in respect thereof
is to be made against any indemnifying party under this Section 1.7, deliver to
the indemnifying party a written notice of the commencement thereof. The
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume the defense thereof with counsel mutually
satisfactory to the parties; provided, however, that an indemnified party shall
have the right to retain its own counsel, with the fees and expenses to be paid
by the indemnifying party, if representation of such indemnified party by the
counsel retained by the indemnifying party would be inappropriate due to actual
or potential conflict of interests between such indemnified party and any other
party represented by such counsel in such proceeding. The failure to deliver
written notice to the indemnifying party within a reasonable time of the
commencement of any such action, if materially prejudicial to its ability to
defend such action, shall relieve such indemnifying party of any liability to
the indemnified party under this Section 1.7, but the omission so to deliver
written notice to the indemnifying party will not relieve it of any liability
that it may have to any indemnified party otherwise than under this Section 1.7.

 
9

--------------------------------------------------------------------------------

 

(d)           Defect Eliminated in Final Prospectus. The foregoing indemnity
agreements of the Company and selling Holders are subject to the condition that,
insofar as they relate to any Violation made in a preliminary prospectus but
eliminated or remedied in the amended prospectus on file with the SEC at the
time the registration statement in question becomes effective or the amended
prospectus filed with the SEC pursuant to SEC Rule 424(b) (the “Final
Prospectus”), such indemnity agreement shall not inure to the benefit of any
person if a copy of the Final Prospectus was furnished to the indemnified party
within a reasonable period of time prior to the sale of Registrable Securities
to the person asserting the loss, liability, claim or damage and such Final
Prospectus was not furnished to the person asserting the loss, liability, claim
or damage at or prior to the time such action is required by the Securities Act.
 
(e)           Contribution. If the indemnification provided for in this
Section 1.7 is held by a court of competent jurisdiction to be unavailable to an
indemnified party with respect to any loss, liability, claim, damage or expense
referred to herein, then the indemnifying party, in lieu of indemnifying the
indemnified party, shall contribute to the amount paid or payable by such
indemnified party with respect to such loss, liability, claim, damage or expense
in the proportion that is appropriate to reflect the relative fault of the
indemnifying party and the indemnified party in connection with the statements
or omissions that resulted in such loss, liability, claim, damage or expense, as
well as any other relevant equitable considerations. The relative fault of the
indemnifying party and the indemnified party shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of
material fact or the omission to state a material fact relates to information
supplied by the indemnifying party or by the indemnified party pursuant to a
registration under this Agreement, and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission. In any such case, (A) no such Holder will be required to contribute
any amount in excess of the public offering price of all such Registrable
Securities offered and sold by such Holder pursuant to such registration
statement; and (B) no person or entity guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) will be entitled to
contribution from any person or entity who was not guilty of such fraudulent
misrepresentation.
 
(f)           Conflict with Underwriting Agreement. Notwithstanding the
foregoing, to the extent that the provisions on indemnification and contribution
contained in the underwriting agreement entered into in connection with the
underwritten public offering are in conflict with the foregoing provisions, the
provisions in the underwriting agreement will control.
 
(g)           Survival. The obligations of the Company and selling Holders under
this Section 1.7 shall survive the completion of any offering of Registrable
Securities in a registration statement, and otherwise.

 
10

--------------------------------------------------------------------------------

 

1.8         Rule 144 Reporting. With a view to making available the benefits of
certain rules and regulations of the Commission which may at any time permit the
sale of the Registrable Securities to the public without registration, the
Company agrees to:
 
(a)           Make and keep public information available, as those terms are
understood and defined in Rule 144 under the Securities Act;
 
(b)           Use reasonable efforts to file with the Commission in a timely
manner all reports and other documents required of the Company under the
Securities Act and the Exchange Act; and
 
(c)           So long as a Holder owns any Registrable Securities, to furnish to
the Holder forthwith upon request a written statement by the Company as to its
compliance with the reporting requirements of said Rule 144, and of the
Securities Act and the Exchange Act, a copy of the most recent annual or
quarterly report of the Company, and such other reports and documents of the
Company as a Holder may reasonably request in availing itself of any rule or
regulation of the Commission allowing a Holder to sell any such securities
without registration.
 
1.9         Termination of the Company’s Obligations. The Company shall have no
obligations pursuant to Section 1.2 with respect to any Registrable Securities
proposed to be sold by a Holder in a registration pursuant to Section 1.2 if, in
the opinion of counsel to the Company, all such Registrable Securities proposed
to be sold by a Holder may be sold in any three (3) month period without
registration under the Securities Act pursuant to and in accordance with
Rule 144 under the Securities Act without restrictions or manner of sale
requirements.
 
1.10       No Delivery of Securities Not Required; No Other Contractual
Penalties. The Company will not be obligated to deliver securities, and except
as set forth herein, there are no other contractual penalties for failure of a
registration statement to become effective as contemplated under this Agreement.
 
1.11      Additional Shares. The Company, at its option, may register, under any
registration statement and any filings with any state securities commissions
filed pursuant to this Agreement, any number of unissued shares of Common Stock
of the Company or any shares of Common Stock or other securities of the Company
owned by any other securityholder(s) of the Company, subject to Section 1.3.
 
1.12      Buy-In. If the Company shall fail for any reason or for no reason to
issue to a Subscriber unlegended certificates within three (3) business days of
receipt of all documents necessary for the removal of restrictive legends from
certificates representing the Registrable Securities (the “Deadline Date”),
then, in addition to all other remedies available to such Subscriber, if on or
after the business day immediately following such three (3) business day period,
such Subscriber purchases (in an open market transaction or otherwise) shares of
Common Stock to deliver in satisfaction of a sale by the holder of shares of
Common Stock that such Subscriber anticipated receiving from the Company without
any restrictive legend (a “Buy-In”), then the Company shall, within three
(3) business days after such Subscriber’s request and in such Subscriber’s sole
discretion, either (i) pay cash to the Subscriber in an amount equal to such
Subscriber’s total purchase price (including brokerage commissions, if any) for
the shares of Common Stock so purchased (the “Buy-In Price”), at which point the
Company’s obligation to deliver such certificate (and to issue such shares of
Common Stock) shall terminate, or (ii) promptly honor its obligation to deliver
to such Subscriber a certificate or certificates representing such shares of
Common Stock and pay cash to the Subscriber in an amount equal to the excess (if
any) of the Buy-In Price over the product of (a) such number of shares of Common
Stock, times (b) the closing bid price of shares of Common Stock on the Deadline
Date (as reported by the relevant exchange).

 
11

--------------------------------------------------------------------------------

 

2.           ASSIGNMENT AND AMENDMENT.
 
2.1          Assignment. The registration rights of a Holder under Section 1
hereof may be assigned; provided, however that no party may assign any of the
foregoing rights unless the Company is given written notice by the assigning
party at the time of such assignment stating the name and address of the
assignee and identifying the securities of the Company as to which the rights in
question are being assigned; and provided further that any such assignee shall
receive such assigned rights subject to all the terms and conditions of this
Agreement, including without limitation the provisions of this Section 2.
 
2.2          Amendment and Waiver of Rights. Any provision of this Agreement may
be amended and the observance thereof may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the Holders (and/or any of their permitted
successors and assignors) holding a majority of all of the Registrable
Securities, provided that the consent of the Holders shall not be required after
such time as the Holders shall not hold any Registrable Securities. Any
amendment or waiver effected in accordance with this Section 2.2 shall be
binding upon each Holder, each permitted successor or assignee of such Holder
and the Company.
 
3.           GENERAL PROVISIONS.
 
3.1          Notices. Any and all notices required or permitted to be given to a
party pursuant to the provisions of this Agreement will be in writing and will
be effective and deemed to provide such party sufficient notice under this
Agreement on the earliest of the following: (i) at the time of personal
delivery, if delivery is in person; (ii) at the time of transmission by
facsimile, addressed to the other party at its facsimile number specified herein
(or hereafter modified by subsequent notice to the parties hereto), with
confirmation of receipt made by both telephone and printed confirmation sheet
verifying successful transmission of the facsimile; (iii) one (1) business day
after deposit with an express overnight courier for United States deliveries, or
two (2) business days after such deposit for deliveries outside of the United
States, with proof of delivery from the courier requested; or (iv) three (3)
business days after deposit in the United States mail by certified mail (return
receipt requested) for United States deliveries.
 
All notices not delivered personally or by facsimile will be sent with postage
and/or other charges prepaid and properly addressed to the party to be notified
at the address or facsimile number as follows, or at such other address or
facsimile number as such other party may designate by one of the indicated means
of notice herein to the other parties hereto as follows:

 
12

--------------------------------------------------------------------------------

 

(a)           if to a Holder, at such Holder’s address as set forth on the
Holder's signature page hereto or such other address provided by the Holder to
the Company.
 
(b)           if to the Company, marked “Attention: Martin Kroll, Chief
Financial Officer”, at Essex Rental Corp., 1110 Lake Cook Road, Suite 220,
Buffalo Grove, Illinois 60089.
 
3.2        Entire Agreement. This Agreement and the documents referred to
herein, together with all the Exhibits hereto, constitute the entire agreement
and understanding of the parties with respect to the subject matter of this
Agreement, and supersede any and all prior understandings and agreements,
whether oral or written, between or among the parties hereto with respect to the
specific subject matter hereof.
 
3.3        Governing Law; Jurisdiction. This Agreement will be governed by and
construed in accordance with the laws of the State of New York , without giving
effect to that body of laws pertaining to conflict of laws. Each of the parties
hereto hereby irrevocably consents to the exclusive jurisdiction of the courts
of the Second Department of the Supreme Court of the State of New York and the
United States District Court for the Southern District of New York and waives
trial by jury in any action or proceeding with respect to this Agreement.
 
3.4        Severability. If any provision of this Agreement is determined by any
court or arbitrator of competent jurisdiction to be invalid, illegal or
unenforceable in any respect, such provision will be enforced to the maximum
extent possible given the intent of the parties hereto. If such clause or
provision cannot be so enforced, such provision shall be stricken from this
Agreement and the remainder of this Agreement shall be enforced as if such
invalid, illegal or unenforceable clause or provision had (to the extent not
enforceable) never been contained in this Agreement. Notwithstanding the
forgoing, if the value of this Agreement based upon the substantial benefit of
the bargain for any party is materially impaired, which determination as made by
the presiding court or arbitrator of competent jurisdiction shall be binding,
then both parties agree to substitute such provision(s) through good faith
negotiations.
 
3.5        Third Parties. Nothing in this Agreement, express or implied, is
intended to confer upon any person, other than the parties hereto and their
successors and assigns, any rights or remedies under or by reason of this
Agreement.
 
3.6        Successors And Assigns. Subject to the provisions of Section 2.1,
this Agreement, and the rights and obligations of the parties hereunder, will be
binding upon and inure to the benefit of their respective successors, assigns,
heirs, executors, administrators and legal representatives.
 
3.7        Titles and Headings. The titles, captions and headings of this
Agreement are included for ease of reference only and will be disregarded in
interpreting or construing this Agreement.

 
13

--------------------------------------------------------------------------------

 

3.8        Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered will be deemed an
original, and all of which together shall constitute one and the same agreement.
 
3.9        Further Assurances. The parties agree to execute such further
documents and instruments and to take such further actions as may be reasonably
necessary to carry out the purposes and intent of this Agreement.
 
3.10      Independent Nature of Holders’ Obligations and Rights. The obligations
of each Holder hereunder are several and not joint with the obligations of any
other Holder hereunder, and no Holder shall be responsible in any way for the
performance of the obligations of any other Holder hereunder. Nothing contained
herein or in any other agreement or document delivered at any closing, and no
action taken by any Holder pursuant hereto or thereto, shall be deemed to
constitute the Holders as a partnership, an association, a joint venture or any
other kind of entity, or create a presumption that the Holders are in any way
acting in concert with respect to such obligations or the transactions
contemplated by this Agreement. Each Holder shall be entitled to protect and
enforce its rights, including without limitation the rights arising out of this
Agreement, and it shall not be necessary for any other Holder to be joined as an
additional party in any proceeding for such purpose.
 
[Signature Page Follows]

 
14

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first written above.
 

 
ESSEX RENTAL CORP.
     
By: 
     
Name:
   
Title:



[SIGNATURE PAGE OF INVESTORS FOLLOWS]

 
 

--------------------------------------------------------------------------------

 


Name of Investor:
     
Signature of Authorized
 
Signatory of the Investor:
   
Name: 
   
Title:
 



Address of Investor:
 
 
 



[SIGNATURE PAGE OF INVESTORS TO
ESSEX REGISTRATION RIGHTS AGREEMENT]

 
 

--------------------------------------------------------------------------------

 